Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00611-CV

                                      Sandra Campos VIDALES,
                                              Appellant

                                                   v.

                                         Raymond CAMPOS,
                                             Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2016CV04500
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: December 7, 2016

DISMISSED

           After the appellant’s brief was filed, we notified appellant the brief did not satisfy the

requirements contained in the Texas Rules of Appellate Procedure. We ordered appellant by

November 23, 2016, to file an amended brief that complied with all applicable rules of appellate

procedure. We further notified appellant that if a timely amended brief that corrected the

deficiencies was not filed, we may strike the brief, prohibit appellant from filing another, and

proceed as if appellant had failed to file a brief, which may include dismissal for want of
                                                                                      04-16-00611-CV


prosecution. See TEX. R. APP. P. 38.8(a)(1), 38.9(a); Elizondo v. City of San Antonio, 975 S.W.2d
61, 63 (Tex. App.—San Antonio 1998, no pet.).

       On November 21, 2016, appellant filed a two-page letter describing the proceedings in the

trial court and other matters. The letter does not comply with all applicable rules of appellate

procedure. See TEX. R. APP. P. 9.4, 38.1. Because appellant has failed to comply with this court’s

order to file a compliant appellant’s brief, we order this appeal dismissed for want of prosecution

and that appellee recover appellee’s costs in this appeal from appellant. See TEX. R. APP. P. 38.8(a);

see also TEX. R. APP. P. 42.3(c) (court may dismiss appeal because appellant has failed to comply

with a court order within the time provided).

                                                  PER CURIAM




                                                 -2-